DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The Information Disclosure Statement filed 03/31/2021 is acknowledged by the Examiner. 

Claim Objections

4. 	Claims 1, 8, 15 and 18 are objected to because of the following informalities:  There is no colon punctuation mark separating the preamble from the body of the claims.  Appropriate correction is required.

Claims 1, 8, 15 and 18 are objected to because the claims recite the pronoun “them” which should be replaced the antecedent term. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Claim 15 recites “A configuration subscriber which is configured to carry out a method for detecting network subscribers in an automation network by query telegrams sent by the configuration subscriber” and thus the claim is a product claim. Yet, in the body of the claim recites process/actions “when a protocol-network subscriber receives a query telegram… wherein, a network distributor enters a port information on further input/output ports of the network distributor” without any structure in the body of the claim required for a “configuration subscriber”, which would create confusion when direct infringement occurs. It is unclear is the Applicant intends for the claim to be a 
Claims 16-17 are dependent on claim 15 and rejected for similar reasons as the independent claim. 
Claim 15 is also unclear since the “configuration subscriber” is recites the identical steps/claim body as the “network distributor” recited in claim 18.

Claim 18 recites “A network distributor which is configured to carry out a method for detecting network subscribers in an automation network by query telegrams sent by a configuration subscriber” and thus the claim is a product claim. Yet, in the body of the claim recites process/actions “when a protocol-network subscriber receives a query telegram over a data line… wherein, a network distributor enters a port information on further input/output ports of the network distributor” without any structure in the body of the claim required for a “network distributor”, which would create confusion when direct infringement occurs. It is unclear is the Applicant intends for the claim to be a device claim, a system claim or a method claim therefore the claim is indefinite. See MPEP 2173.05(p)(II); also see IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005). 
Claim 18 is also unclear since the “network distributor” is recites the identical steps/claim body as the “configuration subscriber” recited in claim 15.
Claims 19-20 are dependent on claim 18 and rejected for similar reasons as the independent claim. 

Allowable Subject Matter

7.	Claims 1-14 are allowed.

8.	Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance

9.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… wherein, when a network distributor receives the query telegram over the data line on a first input/output port, the network distributor enters a port information on further input/output ports of the network distributor, to which further data lines are connected, into the query telegram and returns the query telegram to the configuration subscriber via the receiving data line, and wherein, when the configuration subscriber receives the query telegram from the network distributor over the data line, the configuration subscriber generates, on the basis of the port information, further query telegrams, each with a routing information, and sends them to the network distributor via the data line, and the network distributor outputs the further query telegrams in each case on the further input/output port assigned to the respective routing information in order to detect network subscribers, which are connected to the respective further input/output ports of the network distributor via the further data lines…in combination with other limitations recited as specified in claim 1.

In claim 8,… when the network distributor receives the query telegram over the data line on a first input/output port, to enter a port information on further input/output ports of the network distributor, to which further data lines are connected, into the query telegram and return the query telegram to the configuration subscriber via the receiving data line, and wherein the configuration subscriber is configured, when the configuration subscriber receives the query telegram from the network distributor over the data line, to generate, on the basis of the port information, further query telegrams with one routing information each and to send them to the network distributor via the data line, and the network distributor is configured to output the further query telegrams in each case on the further input/output port assigned to the respective routing information, to detect network subscribers connected to the respective further input/output ports of the network distributor via the further data lines…in combination with other limitations recited as specified in claim 8.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Edmiston US 2014/0226459 paragraph [0011] EtherCAT slave controllers are arranged to close an open port automatically if no device is detected on that port, and to forward frames on the next available port.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469